DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 24 May 2021. In virtue of this communication, claims 1-15 and 21 are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 16–20 (Cancelled).

This application is in condition for allowance except for the presence of claims 16-20 directed to an invention non-elected without traverse.  Accordingly, claims 16-20 have been cancelled.

End examiner’s amendment.

Allowable Subject Matter
Claims 1-15 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
DuLeone et al. (US 20160180412) is considered the closest prior art of record and its teachings and how they read on the claim set prior to the amendment has been clearly established in the previous office action.
However, the examiner is adding an indication as to the specific teachings of DuLeone that do not read on the claims as a whole as amended. Specifically, while DuLeone does teach a first and second virtual queue associated with a first and second attractions, respectively (see Fig. 4), and further teaches where user identification is added to virtual queues based on where the user checks into the attraction (see ¶ [0050]-[0054]), DuLeone does not teach [removing] the wearable device identification from the first virtual queue in response to adding the wearable device identification to the second virtual queue. In fact, such a limitation would go against the purpose of DuLeone since this reference is established with the intent of enabling users to join multiple virtual queues at a time and moving the user up the virtual queue consciously of how each attraction is moving user through the attraction.
Furthermore since none of the other prior art references read on the claims as a whole, it has been determined that the claims read over the prior art and are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVAN A SANDIFORD whose telephone number is (571)270-7989.  The examiner can normally be reached on M-F 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVAN A SANDIFORD/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        6/28/2021